PER CURIAM.
Darrell W. Samuel appeals the district court’s denial of a postjudgment motion filed pursuant to Fed.R.Civ.P. 60(b). The district court originally dismissed the action on its merits, and we dismissed the appeal on the reasoning of the district court. United States v. Samuel, 1 Fed. Appx. 145, 2001 WL 15316 (4th Cir.2001) (unpublished), cert. denied, — U.S.-, 122 S.Ct. 298, 151 L.Ed.2d 220 (2001).
We review denial of a Rule 60(b) motion for abuse of discretion. United States v. Holland, 214 F.3d 523, 527 (4th Cir.2000). Having reviewed the district court’s order denying the motion, we conclude that the court did not abuse its discretion in denying the requested relief. Therefore, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.